Per Curiam.
The plaintiff recovered a judgment in the Monroe circuit court against one Fisher, a saloon keeper, and his bondsmen, in the sum of $5,000. The penalty of the bond was but $3,000. The defendants moved for a new trial, and the court ordered that a new trial be granted unless the plaintiff remit down to the penalty of the bond. The plaintiff, on the hearing of the motion, asked for judgment for $3,000 against the sureties, and for the amount of the verdict, $5,000, against the principal. This application was denied, and mandamus' is now sought to compel the circuit judge to enter such order.
The action is joint. A satisfaction by one defendant would discharge the action. There is no provision of. statute for severing in an action ex delicto, or for entering a judgment in one sum against one defendant, and in a greater sum against another.
The writ is denied.